Citation Nr: 0636547	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased initial evaluation for residuals 
of a pulmonary embolism, currently rated as noncompensable.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from June 1955 until May 1959 
and from August 1983 until October 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The evidence of record discloses that the veteran also raised 
claims for service connection for seborrhic dermatitis, 
abdominal pain, painful feet, and diverticulosis.  These 
matters have not been adjudicated by the RO and are REFERRED 
to the RO for appropriate action.  


FINDING OF FACT

The veteran had a pulmonary embolism in December 1996 which 
is not currently manifested by any residual disability.  


CONCLUSION OF LAW

The criteria for a grant of an increased compensable 
evaluation for residuals of a pulmonary embolism have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.97, Diagnostic Codes 
6899, 6817 (2006). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in August 2005.  

In August 2005, the RO explained VA's duty to notify and duty 
to assist. The RO indicated VA would make reasonable efforts 
to obtain relevant evidence.  The RO requested evidence 
illustrating the residuals of the pulmonary embolism had 
increased in severity.  Examples of such evidence were 
provided and included statements from doctors, laboratory 
test results, x-rays, and lay statements describing personal 
observations.  The RO advised the veteran of the information 
and evidence associated with the claims file and explained 
what the evidence needed to show to establish entitlement to 
an increased rating evaluation claim.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if the claim for an increased 
rating evaluation is awarded.  Although the RO did not advise 
the veteran of such information, because the claim is being 
denied, no effective date will be assigned.  Proceeding with 
this matter in its procedural posture would not therefore 
inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and VA medical records are associated with 
the claims file.  Additionally, the veteran was afforded a VA 
examination.  The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide her 
claim.  As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claim

The RO granted service connection for residuals of a 
pulmonary embolism by a rating decision dated in October 
2001.  This rating decision assigned a noncompensable 
evaluation under 38 C.F.R. § 4.97, Diagnostic Codes 6899 and 
6817 with an effective date of August 21, 1997.  The veteran 
contends his disability warrants a higher compensable 
disability rating evaluation.

The Board has carefully scrutinized the record in light of 
the applicable law, but finds no residual disability 
resulting from the December 1996 pulmonary embolism, which 
would support a compensable evaluation.  It is on this basis 
that the appeal is denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

While the veteran is competent to report subjectively 
perceived symptoms, the Board's principal focus in the 
evaluation of a service-connected disorder is upon the 
factors as enumerated in the rating criteria discussed above.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).      

As noted above, the veteran's disability was evaluated under 
38 C.F.R. § 4.97, Diagnostic Codes 6899 and 6817.  Diagnostic 
Code 6899 indicates the condition is unlisted and is rated 
under a closely related disease or injury. 38 C.F.R. § 4.27.  
In this case, the RO found the closest Diagnostic Code was 
that for pulmonary vascular disease.  The Rating Schedule 
provides that, with respect to rating coexisting respiratory 
conditions, ratings under Diagnostic Codes 6600 through 6817 
and 6822 through 6847 will not be combined with each other. 
Where there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847. A single rating will be assigned under the 
Diagnostic Code which reflects the predominant disability 
with elevation to the next higher rating where the severity 
of the overall disability warrants such disability. 38 C.F.R. 
§ 4.96 (a) (2006).  

According to the pertinent schedular criteria, evidence that 
pulmonary vascular disorder is asymptomatic following 
resolution of a pulmonary thromboembolism will result in the 
assignment of a noncompensable disability rating. 38 C.F.R. 
§ 4.97, Diagnostic Code 6817 (2006).  The next higher 
disability evaluation of 30 percent requires evidence of a 
symptomatic condition following resolution of an acute 
pulmonary embolism.  Evidence that chronic pulmonary 
thromboembolism requires anticoagulant therapy or the need 
for inferior vena cava surgery without evidence of pulmonary 
hypertension or right ventricular dysfunction is necessary 
for a disability rating of 60 percent.  A 100 percent rating 
requires evidence of primary pulmonary hypertension or 
chronic pulmonary thromboembolism with evidence of pulmonary 
hypertension, right ventricular hypertrophy, or cor 
pulmonale, or pulmonary hypertension secondary to other 
obstructive disease of the pulmonary arteries or veins with 
evidence of right ventricular hypertrophy or cor pulmonale.  
A note after the Diagnostic Code mandates that other 
residuals following pulmonary embolism should be evaluated 
under the most appropriate diagnostic code, such as chronic 
bronchitis (Diagnostic Code 6600) or chronic pleural effusion 
or fibrosis (Diagnostic Code 6844) without combination to any 
evaluation assigned pursuant to Diagnostic Code 6817. Id.

Evidence of record reveals the veteran had a pulmonary 
embolism in December 1996.  Private hospital discharge 
records at that time indicated the veteran was admitted after 
presenting to a hospital with syncopal episodes and shortness 
of breath.  A ventilation perfusion lung scan found a 
pulmonary embolus and the veteran.  The veteran was 
subsequently transferred to a different hospital and upon 
admission had a brief spell of hypotension that rapidly 
resolved, and thereafter the veteran remained hemodynamically 
stable.  

The December 1996 private hospital discharge report indicated 
the veteran had taken a long automobile trip during the week 
or two prior to the embolism.  The veteran indicated he had 
shortness of breath and passed out.  The report reflected 
that the veteran had decreased blood pressure upon his 
admission to the first admitting hospital.  He had a clear 
chest x-ray and EKG without signs of myocardial infarction.  
Upon examination the lungs were clear to percussion and 
auscultation.  The heart had a regular beat with a pulse of 
102.  There was no murmur, gallop or rub.  

The veteran treated with Coumadin after a slight ventricular 
lift, but had no further symptoms.  The oxygenation improved 
and the oxygen saturation was 95 percent prior to discharge.  
A perfusion lung scan was high probability for pulmonary 
embolus.  Right lower lobe and left lingular defects were 
noted.  

However, when compared to the scan directly after the 
incident, the scan appeared to have slightly improved 
perfusion.  A rapid sequence computed tomography (CT) scan 
revealed a filling defect in the right intralobular artery 
and the left lower lobe artery with left lingular artery.  An 
echocardiogram showed no definite right ventricular 
hypertrophy, minimal right heart dilatation, and an estimated 
right ventricular pressure of 36.  

Subsequently generated and competent medical evidence 
demonstrates no residual disability from the pulmonary 
embolism that can support a compensable evaluation.  Massey, 
supra.  While subsequent follow-up care essentially 
elaborates on the causes of the pulmonary embolism and 
reflects the veteran's continuing concerns, it does not 
indicate the disability is "symptomatic" within the meaning 
of 38 C.F.R. 
§ 4.97, Diagnostic Code 6817.

A VA examination in January 1997 reported the veteran had a 
blood clot that passed through his heart and lodged in his 
lung in December 1996.  The veteran indicated he had an 
irregular heart beat at times and was informed by a doctor 
that the clot could be the cause.  The veteran reported he 
has been on Coumadin since that time.  However, it was noted 
on examination that the cardiovascular system and respiratory 
system were described as normal.  The diagnosis was history 
of blood clot to lung, presently being treated with coumadin.  
A January 1997 chest x-ray revealed a normal sized heart and 
lungs clear of acute disease.  While mild aortic tortuosity 
with some mural calcification was observed, it was described 
as an aging change.  

In February 1997, the veteran was seen by a private physician 
and reported he was doing well.  The veteran reported playing 
volleyball and denied shortness of breath.  The lungs were 
clear on examination and the heart had a regular rhythm.  
There was no edema.  Private medical records in March 1997 
indicated the veteran was seen in the emergency room for calf 
pain and chest pain.  However, the Doppler study of the right 
leg was normal and the left leg showed minimal clot in the 
calf consistent with the resolving deep venous thrombosis 
from December.  The veteran's oxygen saturation was 
excellent.  The lungs were clear and the heart had a regular 
rhythm.  There was no edema, cyanosis or clubbing of the 
extremities.  

While a private hospital record dated in April 1997 reflected 
the veteran was seen in the emergency room for complaints of 
pleuritic chest pain,  clinical examination revealed the 
heart had a regular rate and rhythm and the lungs were clear 
to auscultation.  There was no tenderness on palpation.  The 
diagnosis was pleuritis.

A May 1997 perfusion and ventilation lung scan reflected 
little change except for mild improved ventilation to the 
lung bases since the prior scan in December 1996. No new 
perfusion defects were seen to suggest new pulmonary emboli.  
The ventilatory study appeared grossly normal.  
Significantly, the opinion was no new perfusion defects with 
mild improvement in perfusion to the lung bases since prior 
study.  A May 1997 chest x-ray compared the study to a 
December 1996 study and revealed a mild elevation of the 
right hemidiaphragm unaltered. However, the heart and 
mediastinum were unchanged.  Lungs showed no evidence for 
mass, infiltrate, effusion or pneumothorax. The impression 
was no evidence for acute abnormality.  

A May 1997 private medical record indicated the veteran 
reported he thought he had a reaction to the test.  The 
veteran stated the test made him feel short of breath.  The 
veteran reported feeling nervous during the test and stated 
there was a clamp on his nose.  The veteran described feeling 
like he would hyperventilate.  The veteran denied treatment 
in the emergency room. Significantly, the physician observed 
that the veteran had been nervous about coming off the 
anticoagulant and wondered whether the symptoms were anxiety 
related.  

A private medical record dated in June 1997 reported no chest 
pain and no pleuritic pain.  Later in June 1997, the 
physician indicated the veteran was taken off of the 
anticoagulation medication.  The physician noted the lung 
scan was satisfactory and illustrated further improvement.  
The physician explained the veteran's initial episode 
followed a long car trip, the veteran was again mobile and 
there was no underlying heart disease or other risk factors 
so it was reasonable to stop the anticoagulant.  A private 
medical record in July 1997 reflected the veteran was off 
Coumadin and reported no sequelae.  Private records in 
November and December 1997 reflected tenderness of the chest 
but did not associate the tenderness with a diagnosed 
condition.

The veteran underwent a VA examination to assess the presence 
and severity of the disability in February 2001.  The 
examiner reported the history of knee pain and described the 
rubberized knee supports the veteran wore to increase his 
stability.  The veteran related the events leading up to his 
hospitalization in December 1996 during which he was 
diagnosed with a pulmonary embolism.  The veteran reported 
recurrent episodes of chest discomfort since being taken off 
warfarin.  However, the veteran indicated the episodes were 
associated with anxiety and fear he was having another 
pulmonary embolism.  The studies performed, including a 
ventilation and perfusion scan in 1997, showed no further 
evidence of a new pulmonary embolism.  The veteran reported 
his breathing was satisfactory with the exception of the 
episodes of chest discomfort.  He indicated he could walk a 
distance of approximately four miles in one hour which he did 
two times per week.  He denied sleep problems or nocturnal 
breathing problems.  He denied pneumonia, asthma or 
bronchitis.  

Clinical examination in February 2001 revealed blood pressure 
of 158/80 mmHg.  There were no palpable masses in the neck 
and the thyroid gland was not enlarged.  Lungs were clear 
with good airflow and a normal movement of the diaphragm.  
The heart had good heart sounds with regular sinus rhythm and 
no murmur, gallop or bruit.  There was no clubbing of the 
fingernails and no peripheral edema.  Pedal pulses were 
normal and the second heart sound was normally split.  

The diagnosis was pulmonary embolism in 1996, with studies 
indicating at least three emboli that required treatment with 
anticoagulants for six months.  The examiner was unable to 
identify any disability related to the embolism in 1996 and 
stressed that the veteran reported quite good exercise 
tolerance.  The examiner indicated that the level of the 
disability currently present from the embolism would depend 
upon the results of the pulmonary function test and other 
studies.  The examiner noted it was conceivable the veteran 
had pulmonary hypertension as a result of a scar tissue from 
the events but again reported that the veteran had good 
exercise tolerance.  An addendum to the examination related 
the pulmonary function tests and arterial blood gases were 
normal.  The low PC02 was due to hyperventilation caused by 
the process of drawing blood.  No other tests were indicated.

A VA chest x-ray in February 2001 reflected the heart was of 
normal size.  There was mild aortic tortuosity.  However, the 
lungs were clear and no acute disease was noted.  A VA chest 
x-ray dated in August 2002 reflected a normal size heart and 
moderate aortic tortuosity.  The lungs were clear and 
expanded to the chest wall.  Eventration of the right hemi-
diaphragm was noted.  The impression was no significant 
abnormality.

A March 2003 private pulmonary function scan reflected the 
forced vital capacity (FVC), forced expiratory volume in 1 
second (FEV1), FEV1/FVC ratio and forced expiratory flow 
during the middle half of the forced vital capacity were 
within normal limits.  Curvature to the flow volume loop 
suggesting minimal small airway disease was noted.  The 
maximum ventilatory volume (MVV) was within normal limits and 
the airway resistance was normal.  Lung volumes were within 
normal limits.  Following administration of bronchodilators 
there was no significant response.  The diffusing capacity 
was normal.  The MVV was relatively lower than the FEV1 
suggesting a component of neuromuscular weakness or lack of 
patient effort.  Arterial blood gases revealed a PH of 7.47, 
PC02 of 37.6 and P02 of 75.3 with mild hypoxemia for the 
veteran's age.  The concluding diagnosis was minimal 
obstructive airways disease with predominant small airway 
disease.  There was no improvement after bronchodilator.  The 
diagnosis also reflected minimal neuron-muscular disease, and 
minimal hypoxemia on room air.  

A VA outpatient treatment record dated in March 2003 
reflected the veteran was having difficulty exercising and 
noted he was limited by shortness of breath on exertion.  
While the veteran also reported chest pains, he indicated 
they were related to eating certain foods.  He described the 
pain as burning and sharp and sometimes was relieved with 
medication.  


However, an x-ray of the chest reflected a normal sized heart 
and clear lungs.  There was no acute disease and no 
significant abnormality was determined.  The impression was 
no significant abnormality determined, minor aging changes in 
the aorta.  While a July 2003 VA outpatient treatment record 
indicated the veteran was admitted to the hospital in May for 
chest pain, a heart catheterization was negative.  Clinical 
examination in July 2003 revealed the lungs were clear and 
the heart was regular at S1 and S2 with no murmur.

VA outpatient treatment records in 2004 reflected diagnoses 
of a chronic cough and bronchitis.  A February 2004 VA record 
noted the veteran recently underwent sinus surgery and the 
cough was resolved.  The veteran had a subsequent diagnosis 
of bronchitis in July 2004.  An October 2004 VA record 
documented the presence of a cough and reported the chest x-
ray was "okay" but illustrated a borderline cardiac 
enlargement.  A December 2004 note indicated a persistent 
cough but related that the cough was sinus in origin.  

Several recent VA outpatient treatment records, including one 
dated in July 2005, note edema, particularly in the left leg, 
but that the veteran's history was not consistent with a 
current deep vein thrombosis but a prior venous insufficiency 
from a prior deep vein thrombosis.

The veteran underwent another VA examination in August 2005. 
While the veteran reported having shortness of breath, he 
related that the symptom occurred with exertion or if he 
talked too fast or too much.  The veteran reported he would 
have to stop and take several deep breaths and rest and the 
shortness of breath would resolve.  Pulmonary function tests 
in 2003 showed minimal small airway disease with no other 
abnormality.  The examiner reported there was no evidence in 
the VA records or private records submitted of any abnormal 
CT scans showing multiple small clots in the lungs that would 
cause residual problems.  The examiner noted the small airway 
disease shown on the prior pulmonary function test would not 
be secondary to the previous pulmonary embolism.  The 
examiner stated that at that time, based upon the evidence of 
the record there was no known residual of the veteran's 
pulmonary embolus.

In sum, the evidence of record reflects one episode of 
pleuritis shortly after the pulmonary embolism, coughing and 
subjective complaints of chest pain and shortness of breath.  
Neither the chest pain nor the shortness of breath has been 
attributed to the prior pulmonary embolism.  The chest pain, 
in the May 1997 private record and the February 2005 VA 
examination, has been attributed to the veteran's anxiety and 
fear he may have another embolism.  Clinical tests and 
laboratory results illustrate the heart and lungs maintain 
normal functioning.  The VA examination in February 2001 and 
August 2005 reflected no residuals of the pulmonary embolism.  
As such, there is no evidence the acute pulmonary embolism in 
1996 resulted in symptomatic residual condition and an 
increased rating evaluation under Diagnostic Code 6817 is not 
warranted.  

The coughing has been attributed to a sinus condition and is 
therefore not considered a residual of the pulmonary embolism 
and a compensable evaluation under Diagnostic Code 6600 is 
not warranted.  Although there was an incident of pleuritis 
in April 1997, this was resolved and no further episodes of 
pleuritis were diagnosed.  As such, a compensable evaluation 
under Diagnostic Code 6844 is not warranted.  

Without evidence of a symptomatic condition following 
resolution of an acute pulmonary embolism, a compensable 
rating cannot be awarded. See, 38 C.F.R. § 4.97, Diagnostic 
Code 6817 (2006).  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for an assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An increased compensable evaluation for residuals of a 
pulmonary embolism is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


